Defendant, Susie Webb, was charged in the county court of Garfield county with the unlawful possession of intoxicating liquor, to wit, eight pints of whisky and four half-pints of alcohol; was tried, convicted and sentenced by the court to pay a fine of $250 and serve four months in the county jail.
The appeal in this case was filed in this court on the 3rd day of June, 1940. No brief has been filed by the defendant in support of the errors assigned, and no oral argument presented. Under the rules of the court, we have examined the record and have read the evidence; have examined the information and instructions of the court. We have found no fundamental error in the trial. The jury returned a verdict of guilty and left the punishment to the court, and the defendant was assessed a fine of $250 and four months in the county jail.
There is evidence showing that defendant persisted in conducting the place of business of her husband, who was in jail for a violation of the liquor law, but taking all the facts into consideration, we are of the opinion that justice would be subserved by modifying the judgment and sentence in this case from a fine of $250 and four months in jail to a fine of $250 and thirty days in jail, and it is so ordered.
JONES, J., concurs. DOYLE, J., absent.